DECISION
The charges against Tuitele and Salavea are clearly proven by the evidence before the Court. An unlawful falsification of the report of the Village Magistrate is admitted by both defendants.
The defense have endeavored to show justification of their conduct and have made countercharges against some of the complaining witnesses, but the fact remains that Tuitele County Chief of Lealataua County, instigated by Salavea, forwarded to the District Governor a falsified report of the election of Village Chief of Leone.
Had Tuitele desired to question the report of the Magis-. trate, he could have readily done so by suitable endorsement on the Magistrate’s report, but, instead, he listened to the evil advice of Salavea and thus brought himself before this Court to answer the grave charges made against him.
The Court finds both defendants guilty of the second charge, and sentences Tuitele to pay a fine of $75.00 and Salavea to pay a fine of $50.00.
*223The Court expresses its strong disapproval of the conduct of District Judge Leoso in the premises. Leoso wilfully failed in his duty as an official and prominent citizen of the Western District by absenting himself from the meeting, although he was well aware of the meeting and planned to be excused upon a specious plea of sickness. The Court is inclined to believe the testimony of .the witness who stated that Leoso deliberately shirked attendance at the village meeting with the intention of making trouble afterwards. Leoso is warned that such conduct will not be tolerated, and that his duplicity in this matter is made a matter of record herein.